DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Regarding the applicants arguments with respect to the rejections under 35 USC 101, the applicant argues that the claims are integrated into a practical application because the claimed graphical user interface is an improvement to computer functionality.
The examiner respectfully submits that the recited limitations are merely an extra solution activity of collecting data and displaying the information from the analysis. The recitations directed to image analysis are considered a computer implemented mental process of determining a price or discount from known information, i.e. a human is readily capable of viewing an advertisement and extracting the price/promotion information. The recitations directed to loading information into a navigation application are considered insignificant extra solution activity. The information that is automatically loaded may be interpreted as little more than a current location, and in fact is not 
Regarding the applicants arguments with respect to the rejections under 35 USC 102, the applicant argues Perks et al does not teach the amended limitations of the claims. Updated rejections are provided below. The examiner notes that Perks teaches utilizing a camera on a mobile device to capture product information which is utilized to determine inventory and pricing information for the product to allow for real-time suggestions for purchasing ([0034]) along with teachings for determining product promotional pricing ([0028]), along with teaching for selecting from a plurality of summarized data points and loading navigation information ([0006]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 17, and 19 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims recite a process including:
receiving a list of items to be purchased by a user; 
receiving, by the processing device, an image of a promotional notice from a device associated with the user, the device comprising a camera to capture the image;
extracting, by the processing device, promotional information for the image of the promotional notice;
determining, by the processing device, the promotional discount for one or more of the items of the list of items based at least in part on the promotional information;
performing an analysis of the list of items based at least in part on a cost for each item of the list of items at each of a plurality of stores, a distance of travel to each of the plurality of stores, and the promotional discount for one or more of the items of the list of items at each of the plurality of stores; and 
generating a table of recommendations based on the analysis, each recommendation of the table of recommendations comprising a description, a total travel distance, and a total cost, wherein the table of recommendations is displayed as a graphical user interface on a user device associated with the user, and wherein the table of recommendations is configured to enable a user to select between recommendations and to automatically load information into a navigation application.
The bolded limitations recite a mental process of evaluation. But for the generically recited “processing device” and “camera”, the limitations may practically be performed in the human mind (MPEP 2106.05(f)). The remaining limitations of receiving information and displaying a summary on a graphical user interface are considered insignificant extra-solution activity (MPEP 2106.05(g)). The limitation of “automatically load information into a navigation application” is not positively recited to be integrated with the data of the mental process, and is interpreted to be merely include loading the current location to enable display of the map in the appropriate current location for example, an extension of displaying collected data (MPEP 2106.05(g)). The examiner notes that the claims may include only a single item to be purchased, making the analysis a straightforward comparison of pricing and distance for as few as two stores.
This judicial exception is not integrated into a practical application because the additional elements amount to merely using a computer to perform the abstract idea (generic “processing device”, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the additional elements amount to merely using a computer to perform the abstract idea (generic “processing device”, “camera”; MPEP 2106.05(f)) and insignificant extra solution activities (receiving information; displaying on a graphical user interface; MPEP 2106.05(g)). 
The dependent claims merely further define the abstract idea that is a mental process of evaluation, such as updating the analysis based on various known factors of location, schedule, preference, etc. Further recited additional elements in the dependent claims are generically recited and are not indicative of an integration into a practical application or considered significantly more. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 13 – 17, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perks et al. (US 2012/0123673).

Regarding claim 1, Perks teaches (FIG. 2, 6):
A computer-implemented method comprising: 
receiving, by a processing device, a list of items (604) to be purchased by a user;
receiving, by the processing device, an image of a promotional notice from a device associated with the user, the device comprising a camera to capture the image ([0034]); 
extracting, by the processing device, promotional information from the image of the promotional notice ([0028] - [0034]); 
determining, by the processing device, the promotional discount for one or more of the items of the list of items based at least in part on the promotional information ([0028] - [0034]); 
performing, by the processing device, an analysis of the list of items based at least in part on a cost for each item of the list of items at each of a plurality of stores, a distance of travel to each of the plurality of stores, and the promotional discount for one or more of the items of the list of items at each of the plurality of stores (608); and 
generating, by the processing device, a table of recommendations based on the analysis, each recommendation of the table of recommendations comprising a description, a total travel distance, and a total cost (610), wherein the table of recommendation is displayed as a graphical user interface on a user device associated with the user (FIG. 2), and 
wherein the table of recommendations is configured to enable a user to select between recommendations ([0006] – user selects hyperlink associated with GUI presentation) and to automatically load information into a navigation application ([0006] – driving directions from current location to the selected store).
The examiner interprets “table” as “a two dimensional presentation of data”. As such, the map of FIG. 2 presents the same information as recited in the instant claims with the added benefit of allowing the user to visually ascertain the distance required to purchase at any of the plurality of stores. Further, 
Regarding claim 2, Perks teaches:
The computer-implemented method of claim 1, further comprising: 
tracking a location of the user; 
updating the analysis based at least in part on the location of the user relative to each of the plurality of stores; and 
updating the table of recommendations based at least in part on updating the analysis ([0006]).
Regarding claim 3, Perks teaches:
The computer-implemented method of claim 1, further comprising: receiving, by the processing device, a preference of the user; and performing the analysis is further based at least in part on the preference of the user ([0020]).
Regarding claim 4, Perks teaches:
The computer-implemented method of claim 3, wherein the preference comprises at least one of a maximum number of stores, a maximum travel distance, a maximum travel duration, and a maximum cost ([0025]).
Regarding claim 5, Perks teaches:
The computer-implemented method of a claim 1, wherein at least one of the stores of the plurality of stores is a physical store, and wherein at least one of the stores of the plurality of stores is an e-commerce store ([0029]).
Regarding claim 6, Perks teaches:
The computer-implemented method of claim 1, wherein the table of recommendations is displayed as a graphical user interface on a user device associated with the user ([0032]).
Regarding claim 7, Perks teaches:
The computer-implemented method of claim 1, wherein the description comprises a total number of stores and a number of items of the list of items that can be purchased (FIG. 2).
Regarding claim 8, Perks teaches:
([0026]).
Regarding claim 9, Perks teaches:
The computer-implemented method of claim 8, wherein, when the recommendation is selected, the navigation application is initiated and route information associated with the route recommendation is loaded into the navigation application, wherein the navigation application provides directions to a user to enable the user to navigate to a subset of the plurality of stores ([0033]).

Regarding claims 13 – 17, and 19 – 20, Perks teaches the limitations of these claims similarly to the corresponding subject matter of the method claims rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perks as applied to claim 1 above, and further in view of Athas et al. (US 2013/0246323).

Regarding claim 10, Perks teaches optimizing for time constraints throughout, but fails to expressly disclose:

However, Athas teaches including user calendar information as input for a contextual recommendation engine (i.e. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user calendar information of Athas in the recommendation engine of Perks to further improve the optimization of the recommendations of Perks in view of user time contraints.
Regarding claim 11, Athas teaches:
The computer-implemented method of claim 10, wherein the schedule of the user is determined based at least in part on a calendar of the user ([0063]).
Regarding claim 12, Perks teaches utilizing user historical data throughout:
The computer-implemented method of claim 10, wherein the schedule of the user is determined based at least in part on historic data associated with the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624